—Appeal by the defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered November 24, 1998, convicting him of rape in the first degree, sodomy in the first degree, sexual abuse in the first degree, course of sexual conduct against a child in the first degree, and endangering the welfare of a child, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record establishes that the defendant knowingly, volun*467tarily, and intelligently entered his plea of guilty (see, People v Harris, 61 NY2d 9; People v Anderson, 260 AD2d 643).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or lacking in merit (see, People v Frederick, 45 NY2d 520; People v Tinsley, 35 NY2d 926; People v McCray, 262 AD2d 585; see also, People v Calloway, 176 Misc 2d 161). Bracken, J. P., S. Miller, Thompson and Friedmann, JJ., concur.